Citation Nr: 1142602	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-49 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 1965.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which reopened and denied the Veteran's claim for service connection for bilateral hearing loss.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

In written correspondence in April 2011, the Veteran directly submitted to the Board additional evidence regarding the etiology of his bilateral hearing loss and his history of noise exposure.  The agency of original jurisdiction (AOJ) has not considered this new evidence; however, the Veteran has signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2011).  Thus, there is no requirement for a remand to the RO for initial consideration of the new evidence.

The issue of entitlement to service connection for bilateral hearing addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The AOJ last denied service connection for bilateral hearing loss in the March 1994 rating decision.  The Veteran was notified of the decision and of his appellate rights; however, he did not initiate an appeal of that decision.

2.  The evidence associated with the claims file subsequent to the March 1994 rating decision is new, relevant, and raises a reasonable possibility of substantiating the Veteran's claim for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision, denying service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the last prior final denial of the Veteran's service connection claim for bilateral hearing loss in March 1994.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Because the Board is granting the Veteran's petition to reopen his claim for bilateral hearing loss, and directing further development on remand, there is no need to discuss at this time whether VA has complied with its duties to notify and assist.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence to Reopen the Veteran's Service Connection Claim for Bilateral Hearing Loss

The Veteran maintains that he experiences bilateral hearing loss due to excessive noise exposure during his military service.  Specifically, he has alleged that his duties serving in artillery exposed him to cannon fire without ear protection and that this caused his current bilateral hearing loss.  See the Veteran's July and August 2008 statements, March 2009 notice of disagreement (NOD), December 2009 substantive appeal (VA Form 9), and the hearing transcript, generally; see also the October 2008 VA audiometric examination.  The Veteran has also submitted a statement that he believes his hearing loss might be related to Agent Orange exposure.  See the Veteran's December 2009 statement and associated medical treatise evidence.

The AOJ denied service connection for bilateral hearing loss due to the Veteran's military service in the March 1994 rating decision.  The AOJ notified the Veteran of this decision and apprised him of his procedural and appellate rights.  The Veteran did not file a notice of disagreement (NOD) or a substantive appeal, thus not appealing that decision.  Therefore, the March 1994 decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  The Court has held that in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis, including a prior denial based on the absence of new and material evidence.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The Board notes that although the AOJ has adjudicated the issue of service connection for bilateral hearing loss on the merits during the course of this appeal, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992)  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the claim for service connection for bilateral hearing loss before proceeding to the merits on appeal.  If the Board finds that no new and material evidence has been received, that is where the analysis must end, and what the AOJ may have determined in that regard is irrelevant.

The Veteran filed a claim to reopen his previously denied claim for service connection for bilateral hearing loss in June 2008.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA ] to consider the patently incredible to be credible").  The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 285 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In the prior final rating decision of March 1994, the AOJ denied the Veteran's claim for service connection for bilateral hearing loss because the evidence did not show that "bilateral hearing loss was manifested to a compensable degree within one year of the Veteran's discharge from active service."  At that time, the Veteran's records included the Veteran's separation examination from June 1965, which showed that the Veteran's hearing was within normal limits for VA purposes.  The AOJ also reviewed the Veteran's employment medical records showing bilateral hearing loss dating from 1973, the November 1991 employment record which indicated that the Veteran had experienced a history of bilateral hearing loss dating from 1973.  The AOJ had also reviewed the November 1993 VA audiometric examinations, which had noted the Veteran's in-service exposure to excessive noise due to his military duties serving with "field artillery," and that after his military service the Veteran regularly wore noise protection while working in a US Navy Shipyard.  The November 1993 VA audiometric examination also indicated that the Veteran's bilateral hearing loss began about 20 years after his military service.  As such, in March 1994 the AOJ conceded that the Veteran experienced current hearing loss with a documented history of hearing loss from 1973, and that he had experienced exposure to excessive noise due to his service in artillery.  However, the AOJ concluded that the evidence of record did not establish service connection, because the evidence did not show bilateral hearing loss within one year of the Veteran's military service.  

Therefore, the Veteran must establish either that his bilateral hearing loss began during service, or within the one-year presumptive period.  In this regard, certain chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including other organic diseases of the nervous system, such as sensorineural hearing loss).  In the alternative, the Veteran must submit competent evidence to show that his bilateral hearing loss is directly connected to his military service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993(service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes); see also Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010) (holding that , the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion).

Since submitting his request to reopen his claim for bilateral hearing loss in June 2008, the Veteran has submitted to the AOJ statements indicating his belief that his bilateral hearing loss is due to his in-service exposure to excessive noise.  See the Veteran's July and August 2008 statements, March 2009 notice of disagreement (NOD), December 2009 substantive appeal (VA Form 9), and the hearing transcript pges. 4-6; see also the October 2008 VA audiometric examination.  

The Veteran has also submitted lay statements from acquaintances.  These include statements from people who served with the Veteran, wherein they indicate that they witnessed him experience in-service exposure to excessive noise.  See the September 2008 statement from A.C., and the March 2011 statements from M.B., A.C., and T.W.  These also include statements from acquaintances who have worked with the Veteran after service, wherein they have indicated that despite similar duties, they have not experienced hearing loss.  See the April 2011 statement from L.B., W.A., and J.A.  Finally, the Veteran submitted a statement in April 2011 from his spouse to indicate that she noticed him exhibiting symptoms of hearing loss during and after his return from service, and that his hearing loss has gotten progressively worse since that time.

The Board concedes that the statements submitted by the Veteran and his acquaintances are new evidence that was not presented to the AOJ at the time of the March 1994 decision.  The Board notes that the Veteran has specifically indicated that he first noticed hearing loss around 1973 (see the hearing transcript pg. 8), and that he experienced hearing loss and ringing in his ears shortly after service but that these symptoms "went away" (id. pges. 19, 20).  He has also indicated that he noticed hearing loss about two years after his return from military service (id. pg. 15, and the March 2009 NOD).  Furthermore, the Veteran's spouse indicated that the Veteran exhibited symptoms of hearing loss as early as during his active military service, and that his hearing loss has only gotten worse from that time.  

As noted above, when determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. at 513.  In addition, the Board finds that the Veteran and his spouse are competent to describe symptoms of hearing loss within the relevant presumptive period.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  Therefore, the lay evidence that has been obtained serves to show evidence of hearing loss within the presumptive period, such that the Veteran has submitted new and material evidence that relates to an unestablished fact necessary to substantiate his claim for bilateral hearing loss.  38 C.F.R. § 3.156(a).  

Finally, the Board notes that new medical treatment records have also been associated with the file.  These include the Veteran's VA audiometric examination of October 2008, wherein the examiner concluded that the Veteran's current bilateral hearing loss is not related to his military service.  Although this opinion actually provides evidence against the claim, the Board will apply the law with a broad and liberal interpretation, particularly considering the fact that the October 2008 VA medical examination is based on a faulty factual premise.  See Shade v. Shinseki, 24 Vet. App. at 118-19.  As such, the new evidence associated with the record relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  As new and material evidence has been received, the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108.  


ORDER

As new and material evidence has been received, the claim for service connection for bilateral hearing loss is reopened.  To this extent, the appeal is granted.  



REMAND

Before the Board is able to proceed with adjudication of the Veteran's claim, further development of the evidence is required.  

The Board notes that the Veteran was provided with a VA audiometric examination regarding the nature and etiology of his bilateral hearing loss in October 2008.  The Veteran's representative has indicated that the October 2008 VA audiometric examination did not fully address the relevant evidence of record (i.e., the Veteran's hearing loss records from the Avondale shipyard).  See the hearing transcript pges. 12, 17, and the Veteran's representative's December 2009 statement.  When developing a claim for service connection, when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  

In this regard, the October 2008 VA audiometric examiner indicated specifically that the lack of any hearing loss prior to 1993 "suggests that the present hearing loss is not cause by or a result of [the Veteran's] military service."  However, the AOJ record contains records dating from 1973 to 1993 showing a history of hearing loss beginning in 1973 (about 20 years earlier than that conceded by the October 2008 examiner).  Furthermore, the November 1991 employment record and the November 1993 VA audiometric examination indicated that the Veteran had a 20-year history of hearing loss.  As such, the October 2008 VA audiometric examiner's opinion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise has no probative value).  Therefore, in light of this record, the Veteran is entitled to a new VA audiometric examination and opinion to address the nature and etiology of his current bilateral hearing loss.  


Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to identify all health care providers that have provided relevant current treatment for bilateral hearing loss, and attempt to obtain records from each health care provider that he identifies, if such records are not already in the claims file.  

	Whether or not the Veteran has identified any new records, obtain all VA medical treatment records showing treatment for the bilateral hearing loss dating from October 2008 to the present.  All attempts to secure such records must be documented in the claims file.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, this fact should be fully documented in the claims file.

2.	After all relevant evidence has been obtained, arrange for the Veteran to undergo a VA audiometric examination, by an appropriate ear, nose, and throat (ENT) specialist, to determine the nature and etiology of his hearing loss as defined by VA regulation, 38 C.F.R. § 3.385 (2011).  

	The examiner should be (if possible) a physician who has not previously examined the Veteran.  The examination should include all diagnostic testing or evaluation deemed necessary.  The examination must include audiometric testing and speech recognition testing using the Maryland CNC Test.  The specific results of this test should be set forth in the examination report.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on this claim.  

	The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  

	Based on the examination and comprehensive review of the claims file, the examiner is asked to address the following issues:

(A)	Provide a comprehensive history and diagnosis of the Veteran's current bilateral hearing loss.  

	This should address:  the Veteran's conceded in-service exposure to excessive noise due to his service in artillery, the Veteran's post-service audiometric examinations showing a history of hearing loss dating from 1973, the VA audiometric examinations of November 1993 and October 2008, as well as the Veteran's description of his history of hearing loss symptoms (and his description of utilizing hearing protection after his military service), and any new evidence obtained subsequent to this remand.

(B)	Based on the test results and review of the claims file, and assuming the Veteran has sufficient hearing loss to meet the threshold minimum requirements of 38 C.F.R. § 3.385, is it at least as likely as not that any current hearing loss is related to the noise exposure which the Veteran experienced during his military service as a field artillery crewman?  

(C)	Finally, the examiner should indicate if any current bilateral hearing loss is due to post-service intercurrent causes unrelated to his military service, including any subsequent work or recreational noise exposure.  

	The examiner must explain the rationale of any opinion provided, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and explain why this is not possible.  

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.	Following completion of the above development, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

4.	Readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) that includes a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


